Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/18/2019 has been considered by the examiner.

Claim Objections
Claim 9 is objected to because of the following informalities:  line 5 has the word “to” appearing twice. Examiner believes this is a typo.  Appropriate correction is required.

Claim Form and Arrangement
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim. It should be kept in mind that a dependent claim may refer to any preceding independent claim. In general, applicant's sequence will not be changed. See MPEP § 608.01 (n).
For example, claim 15 and 16 depend from claim 12 and comes after claims 13 and 14 which depend from claim 1, claims 15 and 16 should come before claims 13 and 14  because of their dependency on claim 12 (claims 15 and 16 should come immediately after claim 12). As 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-4, 7-8, 12, 15, 16, 21, 24, 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Izzat et al. (U.S. Publication No. 2018/0203124 A1) hereinafter Izzat.

Regarding claim 1, Izzat discloses a navigational system for a host vehicle, the system comprising: at least one processor programmed to [see Paragraph 0015 – discusses a controller includes a processor]:
receive a stream of images captured by a camera onboard the host vehicle, wherein the captured images are representative of an environment surrounding the host vehicle [see Paragraph 0038 - discusses receiving two consecutive images from a camera, and see Figure 6 below, bottom row – depicts an image of the environment]; 

    PNG
    media_image1.png
    220
    512
    media_image1.png
    Greyscale

Figure 6 of Izzat

receive an output of a LIDAR onboard the host vehicle, wherein the output of the LIDAR is representative of a plurality of laser reflections from at least a portion of the environment surrounding the host vehicle [see Paragraph 0038 - discusses receiving scans from LIDAR, and see Paragraph 0014 – discusses that LIDAR reflects lasers, in front of a vehicle, to determine cloud points (for determining objects in the environment)]; 
determine at least one indicator of relative alignment between the output of the LIDAR and at least one image captured by the camera [see Paragraph 0038 - discusses computing a registration factor from the camera and LIDAR data, and see Paragraph 0024 - discusses that the registration factor is based on how much alignment is necessary (rotation and translation) for the images, and see Paragraph 0043 - discusses aligning the images from the camera with the LIDAR unit data to determine a registration factor]; 
attribute LIDAR reflection information to one or more objects identified in the at least one image based on the at least one indicator of the relative alignment between the output of the LIDAR and the at least one image captured by the camera [see Paragraphs 0038 - discusses classifying objects using LIDAR information (see Paragraph 0014 – discusses reflecting laser beams to determine cloud points, which determine objects) after alignment (see Paragraph 0036 – depending on the registration factor, an object is classified as static or dynamic using the cloud points), and see Paragraph 0038 - discusses that LIDAR does not work well with data from a far and that combining with a camera can produce more accurate results (more dense data) for determining registration factor, see Paragraph 0020 - discusses determining objects (vehicles, signs) from the ground (road) using LIDAR (and a camera as discussed in Paragraph 0038)]; and 
use the attributed LIDAR reflection information and the one or more objects identified in the at least one image to determine at least one navigational characteristic associated with the host vehicle [see Paragraph 0020 - discusses using LIDAR data (see Paragraph 0038 - and with camera data for more accurate results) to determine ground points (roadways) from non-ground points (objects) by determining the height of the data point (using a threshold) of objects].

Regarding claim 3, Izzat discloses the invention with respect to claim 1. Izzat further discloses wherein the one or more objects identified in the at least one image include a representation of an object on a road in the environment of the host vehicle [see Paragraph 0020 - discusses using LIDAR data (see Paragraph 0038 - and with camera data for more accurate results) to determine ground points (roadways) from non-ground points (objects) by determining the height of the data point (using a threshold)], wherein the LIDAR reflection information attributed to the object on the road is indicative of a distance between the host vehicle and an area where the object contacts the road [see Paragraph 0014 - discusses determining a distance for each of the cloud points (detected objects), and see Paragraph 0013 - discusses classifying an object as static based on the dynamic status which is based on the registration factor (see Paragraph 0024) which is based on camera and LIDAR data (see Paragraphs 0037-0038)], wherein the at least one navigational characteristic includes an elevation of a road [see Paragraph 0020 - discusses determining a height of an object to determine the ground using an elevation angle from the cloud points from the LIDAR, so an elevation of the road can be determined during this separation process], and wherein the at least one processor is further programmed to: determine the elevation of the road based on the LIDAR reflection information attributed to the object on the road and at least one characteristic of the camera onboard the host vehicle [see Paragraph 0020 - discusses determining the height of the road using cloud points from the LIDAR (and see Paragraph 0038 and 0043 – discusses using a camera along with LIDAR), see Paragraph 0016 - discusses that the camera is mounted on the host vehicle, so the camera is at a fixed height above the road].

Regarding claim 4, Izzat discloses the invention with respect to claim 3. Izzat further discloses wherein the at least one characteristic of the camera includes at least one of a focal length of the camera or a height of the camera above the road [see Paragraph 0016 - discusses that the camera is mounted on the host vehicle (fixed height above the road)].

Regarding claim 7, Izzat discloses the invention with respect to claim 3. Izzat further discloses wherein the object includes a target vehicle in the environment of the host vehicle [see Figure 2 below - depicts a vehicle].


    PNG
    media_image2.png
    396
    574
    media_image2.png
    Greyscale

Figure 2 of Izzat

Regarding claim 8, Izzat discloses the invention with respect to claim 1. Izzat further discloses wherein the one or more objects identified in the at least one image include a representation of at least a portion of a road in the environment of the host vehicle [see Paragraph 0020 - discusses using LIDAR data (see Paragraph 0038 - and with camera data for more accurate results) to determine ground points (roadways) from non-ground points (objects) by determining the height of the data point (using a threshold)], wherein the LIDAR reflection information attributed to the road is indicative of distances between the host vehicle and a plurality of locations on the road [see Paragraph 0014 - discusses determining a distance for each of the cloud points (detected objects), see Paragraph 0020 – discusses distinguishing the roadway from objects above the roadway using cloud points, and see Paragraph 0013 - discusses classifying an object as static based on the dynamic status which is based on the registration factor (see Paragraph 0024) which is based on camera and LIDAR data (see Paragraphs 0037-0038)], and wherein the at least one processor is further programmed to: determine a location of a road plane associated with the road based on the LIDAR reflection information attributed to the road and based on the at least a portion of the road identified in the one at least one image [see Paragraph 0020 - discusses determining a road plane from objects above the road using cloud points from the LIDAR (and see Paragraph 0038 and 0043 – discusses using a camera along with LIDAR), see Paragraph 0016 - discusses that the camera is mounted on the host vehicle, so the camera is at a fixed height above the road].

Regarding claim 12, Izzat discloses the invention with respect to claim 1. Izzat further discloses wherein the at least one indicator of a relative alignment between the output of the LIDAR and at least one image captured by the camera is based on an alignment, in image space, between the output of the LIDAR and the at least one image captured by the camera [see Paragraph 0024 - discusses that the registration factor determines how much alignment is necessary for the images (rotation and translation), and see Paragraph 0038 and Paragraph 0043 – discusses electronically aligning the LIDAR data with the camera data].

Regarding claim 15, Izzat discloses the invention with respect to claim 12. Izzat further discloses wherein the at least one indicator of the relative alignment between the output of the LIDAR and the at least one image captured by the camera includes a translational transform in image space [see Paragraph 0024 - discusses that the registration factor is based on how much alignment is necessary (translation) for the images, and discusses aligning until an error is less than a threshold].

Izzat discloses the invention with respect to claim 12. Izzat further discloses wherein the at least one indicator of the relative alignment between the output of the LIDAR and the at least one image captured by the camera includes a rotational transform in image space [see Paragraph 0024 - discusses that the registration factor is based on how much alignment is necessary (rotation) for the images, and discusses aligning until an error is less than a threshold].

Regarding claim 21, Izzat discloses the invention with respect to claim 12. Izzat further discloses wherein the LIDAR is associated with a scan rate, and the determination of the at least one indicator of relative alignment between the output of the LIDAR and at least one image captured by the camera accounts for the scan rate of the LIDAR [see Paragraph 0032 - discusses scanning every tenth of a second (rate) for LIDAR data, and see Paragraph 0038 - discusses computing a registration factor from the camera and LIDAR data, and see Paragraph 0024 - discusses that the registration factor determines how much alignment is necessary (rotation and translation) for the images, and see Paragraph 0043 - discusses aligning the images from the camera with the LIDAR unit data (using a scan rate) to determine a registration factor].


Regarding claim 24, Izzat discloses a vehicle comprising: 
a body [see Figure 1 below – depicts a vehicle 16]; 
a camera coupled to the body [see Paragraph 0016 – discusses a camera mounted on the vehicle 16]; 
a LIDAR coupled to the body [see Figure 1 below – depicts LIDAR 22 on the vehicle 16]; and 
see Paragraph 0015 – discusses a controller includes a processor]: 

    PNG
    media_image3.png
    347
    658
    media_image3.png
    Greyscale

Figure 1 of Izzat

receive a stream of images captured by the camera, wherein the captured images are representative of an environment surrounding the vehicle [see Paragraph 0038 - discusses receiving two consecutive images from a camera, and see Figure 6 below, bottom row – depicts an image of the environment]; 

    PNG
    media_image1.png
    220
    512
    media_image1.png
    Greyscale

Figure 6 of Izzat

receive an output of the LIDAR, wherein the output of the LIDAR is representative of a plurality of laser reflections from at least a portion of the environment surrounding the vehicle [see Paragraph 0038 - discusses receiving scans from LIDAR, and see Paragraph 0014 – discusses that LIDAR reflects lasers, in front of a vehicle, to determine cloud points (for determining objects in the environment)]; 
determine at least one indicator of relative alignment between the output of the LIDAR and at least one image captured by the camera [see Paragraph 0038 - discusses computing a registration factor from the camera and LIDAR data, and see Paragraph 0024 - discusses that the registration factor is based on how much alignment is necessary (rotation and translation) for the images, and see Paragraph 0043 - discusses aligning the images from the camera with the LIDAR unit data to determine a registration factor];  
attribute LIDAR reflection information to one or more objects identified in the at least one image based on the at least one indicator of the relative alignment between the output of the LIDAR and the at least one image captured by the camera [see Paragraphs 0038 - discusses classifying objects using LIDAR information (see Paragraph 0014 – discusses reflecting laser beams to determine cloud points, which determine objects) after alignment (see Paragraph 0036 – depending on the registration factor, an object is classified as static or dynamic using the cloud points), and see Paragraph 0038 - discusses that LIDAR does not work well with data from a far and that combining with a camera can produce more accurate results (more dense data) for determining registration factor, see Paragraph 0020 - discusses determining objects (vehicles, signs) from the ground (road) using LIDAR (and a camera as discussed in Paragraph 0038)]; and
see Paragraph 0020 - discusses using LIDAR data (see Paragraph 0038 - and with camera data for more accurate results) to determine ground points (roadways) from non-ground points (objects) by determining the height of the data point (using a threshold) of objects].

Regarding claim 25, Izzat discloses a method of autonomously navigating a host vehicle, the method comprising: 
receiving a stream of images captured by a camera onboard the host vehicle, wherein the captured images are representative of an environment surrounding the host vehicle [see Paragraph 0038 - discusses receiving two consecutive images from a camera, and see Figure 6 below, bottom row – depicts an image of the environment];  

    PNG
    media_image1.png
    220
    512
    media_image1.png
    Greyscale

Figure 6 of Izzat

receiving an output of a LIDAR onboard the host vehicle, wherein the output of the LIDAR is representative of a plurality of laser reflections from at least a portion of the environment surrounding the host vehicle [see Paragraph 0038 - discusses receiving scans from LIDAR, and see Paragraph 0014 – discusses that LIDAR reflects lasers, in front of a vehicle, to determine cloud points (for determining objects in the environment)];
determining at least one indicator of relative alignment between the output of the LIDAR and at least one image captured by the camera [see Paragraph 0038 - discusses computing a registration factor from the camera and LIDAR data, and see Paragraph 0024 - discusses that the registration factor is based on how much alignment is necessary (rotation and translation) for the images, and see Paragraph 0043 - discusses aligning the images from the camera with the LIDAR unit data to determine a registration factor]; 
attributing LIDAR reflection information to one or more objects identified in the at least one image based on the at least one indicator of the relative alignment between the output of the LIDAR and the at least one image captured by the camera [see Paragraphs 0038 - discusses classifying objects using LIDAR information (see Paragraph 0014 – discusses reflecting laser beams to determine cloud points, which determine objects) after alignment (see Paragraph 0036 – depending on the registration factor, an object is classified as static or dynamic using the cloud points), and see Paragraph 0038 - discusses that LIDAR does not work well with data from a far and that combining with a camera can produce more accurate results (more dense data) for determining registration factor, see Paragraph 0020 - discusses determining objects (vehicles, signs) from the ground (road) using LIDAR (and a camera as discussed in Paragraph 0038)]; and
using the attributed LIDAR reflection information and the one or more objects identified in the at least one image to determine at least one navigational characteristic associated with the host vehicle [see Paragraph 0020 - discusses using LIDAR data (see Paragraph 0038 - and with camera data for more accurate results) to determine ground points (roadways) from non-ground points (objects) by determining the height of the data point (using a threshold) of objects].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Izzat in view of Zeng et al. (U.S. Publication No. 2010/0017128 A1) hereinafter Zeng.

Regarding claim 2, Izzat discloses the invention with respect to claim 1. Izzat further discloses a representation of a stationary object in real world coordinates, wherein the LIDAR reflection information attributed to the stationary object is indicative of a distance between the host vehicle and the stationary object [see Paragraph 0014 - discusses determining a distance for each of the cloud points (detected objects) from the LIDAR, and see Paragraph 0013 - discusses classifying an object as static from LIDAR information].
Izzat fails to disclose wherein the at least one navigational characteristic includes a speed of the host vehicle, and wherein the at least one processor is further programmed to: determine the speed of the host vehicle by monitoring, over time, changes in the distance between the host vehicle and the stationary object indicated by the LIDAR reflection information attributed to the stationary object identified in the at least one image.

Zeng discloses wherein the at least one navigational characteristic includes a speed of the host vehicle, and wherein the at least one processor is further programmed to: determine the speed of the host vehicle by monitoring, over time, changes in the distance between the host vehicle and the stationary object [see Paragraph 0008 - discusses a system using vehicle dynamics to determine a vehicle speed using a stationary object, see Paragraph 0016 - discusses using a camera and LIDAR to match images to track objects, and determine vehicle velocity, if the vehicle is moving and tracking a stationary object there is going to be a change in distance between the two, and see Paragraph 0017 - discusses the object sensors (LIDAR and camera) determine the ego-motion of the vehicle from the measurement of stationary objects].
Zeng suggests that wheel speed sensors performance is reduced due to slippage from cornering and swerving [see Paragraph 0005].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the LIDAR reflection information attributed to the stationary object is indicative of a distance between the host vehicle and the stationary object as taught by Izzat to determine vehicle speed in relation to stationary objects as taught by Zeng in order to improve vehicle speed estimation during slippage (from cornering and swerving) [Zeng, see Paragraph 0005].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Izzat in view of Taylor et al. (U.S. Publication No. 2018/0203113 A1) hereinafter Taylor.

Regarding claim 5, Izzat discloses the invention with respect to claim 3. Izzat further discloses wherein the at least one processor is further programmed to determine the elevation of the road based [see Paragraph 0020 - discusses determining an elevation angle using the cloud points from the LIDAR].
However, Izzat fails to disclose wherein the at least one processor is further programmed to determine the elevation of the road based also on a number of pixels occupied by at least a portion of an image representation of the object in at least one captured image.

Taylor discloses wherein the at least one processor [see Paragraph 0013 – discusses where a controller includes a processor] is further programmed to determine the elevation of the road based also on a number of pixels occupied by at least a portion of an image representation of the object in at least one captured image [see Paragraph 0020 - discusses classifying a ground cover based on LIDAR and camera characteristics of pixels].
Taylor suggests that intensity (LIDAR reflective data) was insufficient to determine ground covers and that adding a camera is effective in determining a ground cover [see Paragraph 0020].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor, LIDAR, and camera as taught by Izzat to determine elevation using pixels as taught by Taylor in order to effectively determine the ground [Taylor, see Paragraph 0020].

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Izzat in view of Zhu et al. (U.S. Publication No. 2014/0307247 A1) hereinafter Zhu.

Regarding claim 6, Izzat discloses the invention with respect to claim 3. 
However, Izzat fails to disclose wherein the at least one processor is further programmed to determine the distance between the host vehicle and the area where the object contacts the road by adding an offset to at least one LIDAR determined distance relative to the object on the road.
Zhu discloses wherein at least one processor [see Paragraph 0007 – discusses that the system includes a processor] is further programmed to determine the distance between the host vehicle and the area where the object contacts the road by adding an offset to at least one LIDAR determined distance relative to the object on the road [see Paragraph 0074 - discusses setting an offset for a LIDAR when determining distances between a vehicle and point clouds corresponding to objects].
Zhu suggests that pulses from a LIDAR do not result in a returning signal and that setting a maximum distance can return more signals and therefore more point clouds to better determine objects [see Paragraph 0074].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor and LIDAR as taught by Izzat to add an offset as taught by Zhu in order to return more signals related to point clouds for determining objects [Zhu, see Paragraph 0074].

Regarding claim 9, Izzat discloses the invention with respect to claim 8.
However, Izzat fails to disclose determine a first plurality of points associated with the at least a portion of the road identified in the at least one image and interleave the first plurality of points with a second plurality of points derived from the LIDAR reflection information indicative of distances between the host vehicle and a plurality of locations on the road.

Zhu discloses a processor [see Paragraph 0007 – discusses that the system includes a processor] configured to determine a first plurality of points associated with the at least a portion of the road identified in the at least one image [see Paragraph 0062 - discusses determining points in an image from a camera] and interleave the first plurality of points with a second plurality of points derived from the LIDAR reflection information indicative of distances between the host vehicle and a plurality of locations on the road [see Paragraph 0072 - discusses determining a position of an object in three dimensions using distance information from reflected signals from a LIDAR, and estimating a series of points in an environment, see Paragraph 0073 - discusses tracking an object using the points, and see Paragraph 0102 - discusses determining whether the LIDAR data and camera data are in agreement].
Zhu suggests that this agreement can identify properties relating to road portions [see Paragraph 0102].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor, LIDAR, and camera as taught by Izzat to determine an agreement of LIDAR and camera data as taught by Zhu in order to identify properties relating to road portions [Zhu, see Paragraph 0102].

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Izzat in view of Schiffmann et al. (U.S. Publication No. 2018/0067494 A1) hereinafter Schiffmann.

Regarding claim 10, Izzat discloses the invention with respect to claim 1. Izzat further discloses wherein the one or more objects identified in the at least one image include a representation of at least a portion of a road in the environment of the host vehicle [see Paragraph 0020 - discusses using LIDAR data (see Paragraph 0038 - and with camera data for more accurate results) to determine ground points (roadways) from non-ground points (objects) by determining the height of the data point (using a threshold)], wherein the LIDAR reflection information attributed to the road is indicative of distances between the host vehicle and a plurality of locations on the road [see Paragraph 0014 - discusses determining a distance for each of the cloud points (detected objects), see Paragraph 0020 – discusses distinguishing the roadway from objects above the roadway using cloud points, and see Paragraph 0013 - discusses classifying an object as static based on the dynamic status which is based on the registration factor (see Paragraph 0024) which is based on camera and LIDAR data (see Paragraphs 0037-0038)], and wherein the at least one processor is further programmed to: determine a location of a road plane associated with the road based on the LIDAR reflection information attributed to the road and based on the at least a portion of the road identified in the one at least one image [see Paragraph 0020 - discusses determining a road plane from objects above the road using cloud points from the LIDAR (and see Paragraph 0038 and 0043 – discusses using a camera along with LIDAR), see Paragraph 0016 - discusses that the camera is mounted on the host vehicle, so the camera is at a fixed height above the road].
However, Izzat fails to disclose wherein the roadway is curved.

Schiffmann discloses disclose wherein a roadway is curved [see Paragraph 0003 – discusses incorporating road features such as curvature into a 3D model using LIDAR and camera].
Schiffmann suggests that by incorporating pertinent features (curved roads) of an environment, steering control of a vehicle can be better informed (such as approaching curves) [see Paragraph 0004].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor, LIDAR, and camera Izzat in order to determine curved road portions as taught by Schiffmann in order to better inform steering control of vehicles [Schiffmann, see Paragraph 0004].

Regarding claim 11, Izzat and Schiffmann disclose the invention with respect to claim 10. Schiffmann further discloses wherein the at least a portion of the curved road identified in the at least one image includes one or more lane markings along the curved road [see Paragraph 0016 - discusses identifying an image position of a lane marking].
Schiffmann suggests that determining a 3D position of a lane marker can help precisely control a vehicle along curves [see Paragraph 0018].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor, LIDAR, and camera include lane marker detection as taught by Izzat to determine curves as taught by Schiffmann in order to precisely control a vehicle along curves [Schiffmann, see Paragraph 0018].

Claims 13, 14, 18-19, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Izzat in view of Napier et al. (U.S. Publication No. 2015/0317781 A1) hereinafter Napier.

Regarding claim 13, Izzat discloses the invention with respect to claim 1. 
However, Izzat fails to disclose wherein the at least one processor is further programmed to use the at least one indicator of a relative alignment between the output of the LIDAR and the at least one image captured by the camera to determine alignment variation between the camera and the LIDAR in real world coordinates.

Napier discloses wherein the at least one processor is further programmed to use the at least one indicator of a relative alignment between the output of the LIDAR and the at least one image captured by the camera to determine alignment variation between the camera and the LIDAR in real world coordinates [see Paragraphs 0078-0079 - discusses calibrating sensors (LIDAR and camera) after a bump, and see Paragraph 0009 - discusses comparing image and LIDAR data to determine extrinsic calibration parameters for the sensing devices].

Regarding claim 14, Izzat and Napier disclose the invention with respect to claim 13. Napier further discloses wherein the alignment variation between the camera and the LIDAR in real world coordinates is determined in terms of at least one of pitch, roll, or yaw variation between the camera and the LIDAR [see Table 1 below - discusses where the rotation for the extrinsic calibration determination is measured in (roll, pitch, and yaw)].

Napier suggests that the calibration accuracy for cameras and LIDARs must be high, and that current approaches are too complicated (measuring position between the two sensors relative to each other) and impractical (using calibration targets), and that by using an image from a camera and data from LIDAR to determine alignment, the issues discussed with current approaches can be addressed [see Paragraphs 0002-0006].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the LIDAR and camera as taught by Izzat  to be calibrated extrinsically as taught by Napier in order to improve calibration methods by using existing data from LIDAR and the camera [Napier, see Paragraphs 0002-0006].

Regarding claim 18, Izzat discloses the invention with respect to claim 1. 
Izzat fails to disclose wherein the determination of the at least one indicator of relative alignment between the output of the LIDAR and at least one image captured by the camera is performed periodically over time.

Napier discloses wherein the determination of the at least one indicator of relative alignment between the output of the LIDAR and at least one image captured by the camera is performed periodically over time [see Paragraph 0079 - discusses calibrating sensors (LIDAR and camera) after a bump, see Paragraph 0009 - discusses comparing image and LIDAR data to determine extrinsic calibration parameters for the sensor devices, and see Paragraph 0079 - discusses performing the calibration at intervals].
Napier teaches that consistent results from an experiment [see Paragraphs 0080-0087] for calibration using LIDAR data and image data shows that the calibration is repeatable [see Paragraph 0080].
Napier also suggests that on the fly calibration (vehicle moving) is possible using a camera and LIDAR [see Paragraph 0088]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the LIDAR and camera as taught by Izzat to be calibrated at intervals (periods of time) as taught by Napier because the experimental results proved that the calibration of LIDAR and camera sensors is repeatable [see Paragraph 0080] and can be done on the fly under general vehicle motion [see Paragraph 0088].

Regarding claim 19, Izzat discloses the invention with respect to claim 1. 
However, Izzat fails to disclose wherein the determination of the at least one indicator of relative alignment between the output of the LIDAR and at least one image captured by the camera is performed at least once per second.

Napier discloses wherein the determination of the at least one indicator of relative alignment between the output of the LIDAR and at least one image captured by the camera is performed at least once per second [see Paragraph 0079 - discusses calibrating sensors (LIDAR and camera) after a bump, see Paragraph 0009 - discusses comparing image and LIDAR data to determine extrinsic calibration parameters for the sensor devices, and see Paragraph 0079 - discusses performing the calibration continuously].
Napier teaches that consistent results from an experiment [see Paragraphs 0080-0087] for calibration using LIDAR data and image data shows that the calibration is repeatable [see Paragraph 0080].
Napier also suggests that on the fly calibration (vehicle moving) is possible using a camera and LIDAR [see Paragraph 0088]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the LIDAR and camera as taught by Izzat to be calibrated continuously as taught by Napier because the experimental results proved that the calibration of LIDAR and camera sensors is repeatable [see Paragraph 0080] and can be done on the fly under general vehicle motion [see Paragraph 0088].

Regarding claim 22, Izzat discloses the invention with respect to claim 1. 
However, Izzat fails to disclose wherein the at least one processor is further programmed to: receive a stream of images captured by a plurality of cameras onboard the host vehicle; and

Napier discloses wherein the at least one processor is further programmed to: receive a stream of images captured by a plurality of cameras onboard the host vehicle [see Paragraph 0053 - discusses using multiple cameras]; and receive output of a plurality of LIDARs onboard the host vehicle [see Paragraph 0053 - discusses using multiple LIDARs].
Napier suggests that the method of calibration (alignment) works with multiple cameras and LIDARs [see Paragraph 0053].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the LIDAR and camera as taught by Izzat to be have another camera and LIDAR as taught by Napier because the calibration (alignment)  method works with multiple cameras and LIDARs [Napier, see Paragraph 0053]

Regarding claim 23, Izzat and Napier disclose the invention with respect to claim 22. 
Napier further discloses wherein at least two of the plurality of cameras and the plurality of LIDARs have at least partially overlapping fields of view [see Paragraph 0088 - discusses that the sensors arranged around the vehicle can have overlapping views of the workspace].
Napier suggests overlap can provide independence from sensor placement and also provide a convenient and robust approach to calibrating a camera against a LIDAR [see Paragraph 0088].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the LIDAR and camera as taught by Izzat to be overlapping as taught by Napier in order to independently place the camera and LIDAR as well as provide a convenient and robust approach for calibration [Napier, see Paragraph 0088].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Izzat in view of Chundrlik et al. (U.S. Publication No. 2017/0108863 A1) hereinafter Chundrlik.

Regarding claim 17, Izzat discloses the invention with respect to claim 1.
However, Izzat fails to disclose wherein the at least one processor is further programmed to determine that at least one of the camera or the LIDAR is experiencing an 

Chundrlik discloses wherein the at least one processor is further programmed to determine that at least one of the camera or the LIDAR is experiencing an operational error if the at least one indicator of the relative alignment between the output of the LIDAR and the at least one image captured by the camera are associated with a variance outside of an expected range [see Paragraphs 0022-0023 - discusses determining an alignment between image data and LIDAR data by comparing the angles, and determines a misalignment when the data is outside of a threshold, and then the data cannot be trusted and is indicative of a sensor not functioning properly].
Chundrlik suggests that sensors can be subject to impacts and this can affect the sensor alignment [see Paragraph 0013] and therefore offset determination and correction is needed to avoid these situations [see Paragraph 0014].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the LIDAR and camera as taught by Izzat to determine whether a sensor is functioning properly as taught by Chundrlik in order to determine offset and correction to avoid situations such as external impacts that affect sensor operation [Chundrlik, see Paragraphs 0013-0014].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Izzat in view of Smits et al. (U.S. Publication No. 2018/0038961 A1) hereinafter Smits.
Regarding claim 20, Izzat discloses the invention with respect to claim 1.
Izzat fails to disclose wherein the camera includes a rolling shutter and the determination of the at least one indicator of relative alignment between the output of the LIDAR and at least one image captured by the camera accounts for scan timing associated with the rolling shutter.
Smits discloses wherein the camera includes a rolling shutter and the determination of the at least one indicator of relative alignment between the output of the LIDAR and at least one image captured by the camera accounts for scan timing associated with the rolling shutter [see Paragraph 0048 - discusses using a rolling shutter camera, and see Paragraph 0049 - discusses synchronizing scanning light with a rolling shutter of the camera].
Smits suggests that by using a rolling shutter, image data can be read out earlier than data for an entire image [see Paragraph 0048] and there is much less data to correlate when scanning light is synchronized with the rolling shutter, and this simplifies processing [see Paragraph 0049].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the camera as taught by Izzat to have a rolling shutter as taught by Smits in order to simplify processing of camera images [Smits, see Paragraph 0049].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862.  The examiner can normally be reached on Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665